Citation Nr: 1312294	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a heart disorder (characterized as heart arrhythmia with flutter, shortness of breath).

The Veteran provided testimony at a hearing conducted by a Decision Review Officer at the RO in October 2009.  A transcript of that hearing has been associated with the claims folder.  As part of his January 2010 substantive appeal (see VA Form 9), the Veteran requested to be afforded a hearing in Washington, DC to be conducted by a Veterans Law Judge.  He later cancelled this requested hearing in March 2012. 

The Board, in September 2012, requested that a Veterans Health Administration (VHA) medical nexus opinion be obtained on the issue of causation of the Veteran's claimed heart disorder.  In December 2012, the VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran recently submitted a March 2013 private medical examination report directly to the Board.  An opinion included therein seems to relate the Veteran's current cardiac-related problems to his active military service.  These findings are in direct contradiction with those found as part of a VHA expert medical opinion obtained by the Board in December 2012.  

In a March 2013 statement accompanying that submission, the Veteran referred to a January 2013 letter from the Board which provided him a copy of the VHA opinion and stated "Please take the necessary action to Remand this claim and reappraise my claim."  (see VA Form 21-4138).

As such, the claim is remanded to the AMC/RO for consideration of that evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to service connection for a heart disorder, with consideration of the evidence associated with the Veteran's claims folder after the issuance of the January 2011 supplemental statement of the case (SSOC) (to specifically include consideration of the December 2012 VHA expert medical opinion and the March 2013 private medical examination/opinion).  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a SSOC before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


